


Exhibit 10.6(b)

 

GRAPHIC [g20482koi001.jpg]

 

Lehigh Gas Partners LP 2012 Incentive Award Plan

Award Agreement for Phantom Units

 

Grantee:

 

 

 

Grant Date:

March 15, 2013

 

 

Number of Phantom Units:

 

 

1.                                      Grant of Phantom Units.  Lehigh Gas GP
LLC, a Delaware limited liability company, the general partner (“General
Partner”) of Lehigh Gas Partners LP, a Delaware limited partnership (the
“Partnership”), hereby grants to you Phantom Units under the Lehigh Gas Partners
LP 2012 Incentive Award Plan, as the same may be amended from time to time (the
“Plan”),which are subject to the terms and conditions set forth herein and in
the Plan, which is incorporated herein by reference as a part of this Award
Agreement (the “Agreement”). Phantom Units represent a notional Unit granted
under the Plan which upon vesting entitles you to receive a Unit or an amount of
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its discretion, and such Phantom Units are not actual Units.    In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used in this Agreement but not defined herein shall
have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise.  References to “Section” herein, unless otherwise specified,
refer to the Sections of this Agreement.

 

2.                                      Vesting of Phantom Units.

 

(a)           Vesting Schedule.  The Phantom Units shall be unvested at
issuance, and subject to Section 2(b) and Section 4 below, shall become vested
and non-forfeitable, provided you have remained in Continuous Service from the
Grant Date through each applicable vesting date, in accordance with the
following schedule:

 

Vesting Date

 

Vesting Percentage

 

March 15, 2014

 

33

%

March 15, 2015

 

33

%

March 15, 2016

 

34

%

 

702 W. Hamilton Street, Suite 203 |  Allentown, PA  18101   |   P: 
610.625.8000   |   F:  610.841.1978

 

--------------------------------------------------------------------------------


 

If on an applicable vesting date the application of the above vesting schedule
results in a fractional Phantom Unit being vested, the number of Phantom Units
vesting on such date shall be rounded up to the next whole number of Phantom
Units.

 

(b)           Repayment Obligation.  You expressly acknowledge that this Award
of Phantom Units is conditioned upon your agreement that, except as may be
required by law or a court, administrative agency or administrative tribunal,
(a) you shall keep this Award (and the terms and conditions of this Award
Agreement) strictly confidential, and (b) you shall not disclose or otherwise
divulge information relating to this Award; provided, however, that you may
disclose information relating to this Award (and the terms and conditions of
this Award Agreement) to your counsel or personal tax advisor.  Notwithstanding
any provision of the Plan or this Award Agreement to the contrary, your failure
to abide by the foregoing obligations relating to confidentiality and
nondisclosure, or your failure to cause your counsel or tax advisor to abide by
such obligations to the same extent as you are bound by such obligations, may,
in the sole discretion of the Committee, result in forfeiture of all rights
granted under this Award Agreement (including Phantom Units, and cash payments
with respect to Phantom Units), whether or not vested.  With respect to any
Phantom Units that become vested but that are forfeited pursuant to the
foregoing provisions of this Section 2(b), (i) no payments or transfers of Units
shall be made with respect to such Phantom Units (if payment or transfer with
respect to such Phantom Units has not yet been made as of the date the Committee
determines that a forfeiture has occurred), and (ii) you shall transfer and/or
pay to the Partnership the number of Units you previously received with respect
to vested Phantom Units and/or the amount of cash equal to the Fair Market Value
of such vested Units on the date of the Transfer Notice (as defined below). 
Such repayment or transfer back, as applicable, shall be made by you within ten
(10) days following written notice sent by the Committee to you (the “Transfer
Notice”) stating that the provisions of this Section 2(b) are applicable to this
Award.  You hereby irrevocably grant to the Committee the right to cancel and/or
transfer to the Partnership any Units subject to this Section 2(b) to the extent
you do not transfer Units to the Company in accordance with this
Section 2(b) following the date the Committee sends a Transfer Notice to you. 
Without limiting the generality of the foregoing, the Committee may, in its
discretion, determine that any repayment or transfer obligation may be satisfied
by any other payment or transfer method acceptable to the Committee.

 

3.                                      Administration.  The Committee shall
have the sole and complete discretion to administer, interpret and construe the
Plan and this Agreement with respect to a Participant, and to determine any and
all questions and issues arising with respect to the Plan and this Agreement. 
Any decision of the Committee concerning the Plan or this Agreement shall be
final and binding on you.

 

4.                                      Events Occurring Prior to Full Vesting.

 

(a)   Death or Disability.  If your Continuous Service terminates as a result of
your death or Disability, the unvested Phantom Units then remaining
automatically will become fully vested upon such termination of Continuous
Service.

 

(b)   Other Terminations.  If your Continuous Service terminates for any reason
other than as

 

--------------------------------------------------------------------------------


 

provided in Section 4(a), unless otherwise determined by the Committee or its
delegate, the Phantom Units then remaining automatically shall be forfeited
without payment upon such termination of Continuous Service.

 

5.                                      Payments.  Subject to Section 8, as soon
as reasonably practical and not later than 30 days following the applicable
vesting date, the Company shall pay you, with respect to each vested Phantom
Unit, one Unit, unless the Committee, in its discretion, elects to pay you an
amount of cash equal to the Fair Market Value of a Unit determined on such
vesting date.  If more than one Phantom Unit vests at the same time, the Company
may pay such vested Phantom Units in any combination of Units and cash as the
Company, in its discretion, elects.

 

6.                                      Limitations upon Transfer. All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process. Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

7.                                      Restrictions.  By accepting this grant
of Phantom Units, you agree that any Units that you may acquire upon vesting of
this award will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (i) the certificates representing the Units acquired under this
award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, (ii) the Partnership
may refuse to register the transfer of the Units acquired under this award on
the transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the General Partner constitute a violation of
any applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this Agreement.

 

8.                                      Withholding of Taxes.  If the grant,
vesting or payment of a Phantom Unit results in the receipt of compensation by
you with respect to which the General Partner or an Affiliate has a tax
withholding obligation pursuant to applicable law, the General Partner or an
Affiliate shall withhold (or net) such cash and number of unrestricted Units
otherwise payable to you as the General Partner or an Affiliate requires to meet
its tax withholding obligations under such applicable laws.

 

9.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successor or successors of the
Partnership and upon any person lawfully claiming under you.

 

--------------------------------------------------------------------------------


 

10.                               Amendment.  The General Partner may amend or
terminate the Plan and any instrument hereunder (including this Award Agreement)
at any time, in whole or in part, and for any reason; provided, however, that
except as otherwise provided with respect to Section 409A matters as provided in
Section 13 or to the extent necessary to comply with other applicable laws and
regulations (including, without limitation, the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any SEC rule) and to
conform the provisions of this Agreement to any changes thereto, no such
amendment or termination shall adversely affect the rights of a Participant with
respect to Awards granted to the Participant prior to the effective date of such
amendment or termination.

 

11.                               Nature of Payments.  The Phantom Units, and
payments made pursuant to the Phantom Units are not a part of salary or
compensation paid or payable by the General Partner or its Affiliates for
purposes of any other benefit or compensation plan or otherwise.

 

12.                               Severability.  If a particular provision of
the Plan or this Agreement shall be found by final judgment of a court or
administrative tribunal of competent jurisdiction to be illegal, invalid or
unenforceable, such illegal, invalid or unenforceable provisions shall not
affect any other provision of the Plan or this Agreement and the other
provisions of the Plan or this Agreement shall remain in full force and effect.

 

13.                               Section 409A.  It is intended that the Phantom
Units shall be either exempt from the provisions of Section 409A of the Code
(“Section 409A”) or, to the extent subject to Section 409A, compliant with the
requirements of Section 409A.  In the event the Board determines that an Award
constitutes deferred compensation subject to Section 409A, or may constitute
such deferred compensation absent an amendment to the Plan or Award, the Board
may amend or terminate your right to an Award, without your consent, as the
Board shall determine in its sole discretion to ensure that such Award remains
exempt from Section 409A, or, if the Board so desires, to ensure that such Award
complies with Section 409A.  All references in this Agreement to a termination
of Continuous Service that results in the payment or vesting of any amounts or
benefits that constitute “nonqualified deferred compensation” within the meaning
of Section 409A shall mean a “separation from service” (as that term is defined
at Section 1.409A-1(h) of the Treasury Regulations under Section 409A). 
Notwithstanding anything to the contrary provided for herein, if at the time of
the termination of your Continuous Service you are a “specified employee” as
defined in subsection (a)(2)(B)(i) of Section 409A, any and all amounts payable
under this Agreement in connection with your termination of Continuous Service
that constitute a deferral of compensation subject to Section 409A, as
determined by the Committee in its sole discretion, and that would (but for this
sentence) be payable within six months following such termination of Continuous
Service, shall instead be paid on the earlier of the date that follows the date
of such termination of Continuous Service by six months or the date of your
death.

 

--------------------------------------------------------------------------------


 

14.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties with regard to the subject matter hereof,
and contains all the covenants, promises, representations, warranties and
agreements between the parties with respect to the Phantom Units granted
hereby.  Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.

 

15.                               Governing Law.  This grant shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to conflicts of laws principles thereof.

 

THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF PHANTOM UNITS HEREUNDER,
AGREES TO BE BOUND BY THE TERMS THIS AWARD AGREEMENT AND THE PLAN.

 

 

Lehigh Gas GP LLC

Grantee

 

 

 

 

By:

 

 

 

Name:

Joseph V. Topper, Jr.

 

Signature:

 

Title:

Chairman & CEO

 

Name:

 

 

Dated:

 

 

 

Dated: March 22, 2013

 

 

--------------------------------------------------------------------------------
